Citation Nr: 9910625	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-37 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for alcohol abuse, 
secondary to service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1970, with approximately one year and five months of prior 
service which has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a July 1995 rating determination by the Buffalo, New 
York, Regional Office (RO) which denied service connection 
for PTSD, alcohol abuse as secondary to PTSD and a temporary 
total hospital rating under the provisions of 38 C.F.R. 
§ 4.29.  Service connection was also denied for skin cancer, 
a skin condition, numbness in the arms and nervous system 
disorders all claimed as due to exposure to Agent Orange.  
The veteran's August 1995 notice of disagreement addressed 
only the issues of service connection for PTSD, alcohol abuse 
as secondary to PTSD and a total rating under the provisions 
of 38 C.F.R. § 4.29.  Hence, the issue of entitlement to 
service connection for skin cancer, a skin condition, 
numbness in the arms and nervous system disorders all claimed 
as due to exposure to Agent Orange is not developed for 
appellate review, and action by the Board is not appropriate.

An October 1997 rating decision established service 
connection for PTSD and assigned a 30 percent evaluation.  An 
evaluation of 100 percent was assigned for the periods 
November 23, 1993, to December 31, 1993, and January 9, 1995, 
to February 28, 1995, because of hospitalizations over 21 
days.  The RO continued the denial of service connection for 
alcohol abuse secondary to PTSD.

In an April 1998 rating decision the evaluation for PTSD was 
increased to 70 percent effective July 23, 1993, and 
increased to 100 percent effective September 8, 1993.  Basic 
eligibility to Dependents' Educational Assistance was 
established from September 8, 1993.  In the same rating 
decision entitlement to special monthly compensation and 
compensation under 38 U.S. § 1151 for carcinoma of the 
esophagus were both denied.  Service connection for carcinoma 
of the esophagus due to exposure to herbicides was also 
denied.


FINDING OF FACT

The veteran has not submitted competent evidence which 
indicates that he suffers from current alcohol abuse which is 
related to his PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for alcohol abuse 
secondary to PTSD is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  The veteran's initial claim for 
entitlement to service connection was received by the RO in 
July 1993.  In the rating decision on appeal dated in July 
1995, the veteran's claims for entitlement to service 
connection for PTSD and alcohol abuse as secondary to PTSD 
were denied.  This timely appeal followed.

Of record are photocopies of medical records used in support 
of the veteran's grant of Social Security disability 
benefits.  These benefits were awarded effective May 1993 for 
PTSD.  VA treatment records show the veteran was first 
hospitalized from November 1993 to December 1993 for PTSD and 
history of alcohol and multiple substance abuse.

A lay statement from the veteran's wife received by the RO in 
July 1993 indicates she met the veteran while he was 
attending school and that his life revolved around a small 
town local bar.  He indicated to her that he drank and did 
drugs daily and slept with his boots on because he needed 
"to be ready".  The veteran also submitted a statement 
dated in July 1993 indicating that he felt estranged from 
society upon his return from Vietnam and that he has been 
drug and alcohol dependent in varying degrees.  He also 
stated that he was not currently addicted to drugs or 
dependent on alcohol and had been an outpatient at Copin 
House since December 1992.

A VA discharge summary shows a period of hospitalization from 
January 9 to February 3, 1995.  The diagnosis at discharge 
was chronic, severe PTSD and mixed substance abuse probably 
secondary to PTSD.  

The veteran presented testimony at a RO hearing in January 
1997 about the onset of his alcoholism and drug abuse.  He 
testified that he first drank beer in high school.  He then 
testified that he began using drugs in Vietnam and continued 
his drug use after he got out of service.  He testified that 
he was not addicted but used drugs as self-medication so he 
could sleep at night and that he had used alcohol to enhance 
the effect of the drugs.  

VA outpatient treatment records from March 1996 to October 
1997 primarily show treatment for esophageal cancer as well 
as continued psychiatric treatment of the veteran and notes 
his history of substance abuse.  Also of record are VA 
hospital discharge summaries dated 1996 and 1997.  Most 
recently in November 1996 the veteran reported that he was 
primarily a social drinker prior to service and denied 
abusing alcohol or drugs before active duty.  He stated that 
he started using street drugs six months into his tour in 
Vietnam.  He admitted to being chemically dependent for a 
number of years post Vietnam and that marijuana was his main 
drug of choice up until 1986 and that he used marijuana two 
weeks prior to admission.  The diagnoses were chronic severe 
PSTD and mixed substance abuse dependence including 
marijuana, most likely secondary to PTSD.  

On VA examination in December 1997 the veteran reported that 
he had trouble with substance abuse since coming back from 
Vietnam, but for the last year and half, he has been sober 
and not using any drugs.  He worked as a chef until 1994 and 
since then had been unable to work because he could not deal 
with the stress.  The veteran was oriented to time, place and 
person.  He was relevant and coherent and denied any 
delusions or hallucinations.  He indicated suicidal and 
homicidal ideas, but has never acted on them.  The veteran 
complained of poor concentration and memory problems, but 
memory seemed adequate.  He complained of sleep disturbance, 
flashbacks and nightmares, obsessive thoughts, guilt 
feelings, decreased sex drive, stomach problems and 
difficulty with intimacy.  His insight and judgment seemed 
adequate for daily activities.  The diagnosis was PTSD, 
chronic and history of mixed substance abuse, currently in 
remission.  

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).

To grant service connection on a secondary basis, 38 C.F.R. 
§ 3.310(a) provides that the injury or disease must be 
proximately due to or the result of the service-connected 
disease or injury.  Also, when a service-connected disability 
aggravates, but is not the proximate cause of, a nonservice-
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

In a precedent opinion of VA's General Counsel dated January 
16, 1997, it was found that Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits the 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse, effective for claims 
filed after October 31, 1990, VAOPGCPREC 2-97 (January 16, 
1997).  The payment of compensation is prohibited whether the 
claim is based on direct service connection or, under 38 C.F. 
R. § 3.310(a), on secondary service connection of a 
disability proximately due to or a result of a service-
connected condition.  Id.  Further, compensation is 
prohibited regardless of whether compensation is claimed on 
the basis that a service-connected disease or injury caused 
the disability or on the basis that a service-connected 
disease or injury aggravated the disability.  Id.; see 
generally Allen v. Brown, 7 Vet. App. 439.

In reaching the aforementioned conclusions, VA's General 
Counsel determined that section 8052 of OBRA 1990 had amended 
38 U.S.C. §§ 310 and 331 (now designated 38 U.S.C. §§ 1110 
and 1131) to prohibit the payment of VA compensation for a 
substance abuse disability, whatever its origin, and that the 
VA's regulation, 38 C.F. R. § 3.310(a), had its basis in 38 
U.S.C.A §§ 1110 and 1131.  VAOPGCPREC 2-97.

In July 1998, the Court further interpreted the dictates of 
38 U.S.C.A. § 1110 as clearly prohibiting only the payment of 
compensation for a disability resulting from a veteran's own 
alcohol or drug abuse secondary to a service-connected 
disorder, thus permitting the underlying grant of service 
connection for such disability, albeit without compensation.  
Barela v. West, 11 Vet.App. 280 (1998).  As the veteran's 
claim for service connection for alcohol abuse was filed 
after October 31, 1990, in this case, the Board shall analyze 
the veteran's claim for service connection for alcohol 
dependence secondary to service-connected PTSD based on the 
above.

The veteran has claimed that he currently suffers from 
alcohol abuse which is due to his service-connected PTSD, 
since he essentially used alcohol to self-medicate and induce 
sleep, and that he is therefore entitled to service 
connection for alcohol abuse on a secondary basis.  

The earliest evidence relating to the veteran's alcohol 
dependence is the report of a VA hospitalization in November 
1993.  At that time, the veteran reported heavy alcohol use 5 
to 6 years prior.  The examiner rendered relevant Axis I 
diagnoses of PTSD and multiple substance abuse.  However, the 
examiner did not link the two disorders.  The veteran also 
indicated in statements and testimony that he drank beer as a 
teenager and later heavily after entering the service.  He 
also stated that he had been in remission.  

A diagnosis of PTSD and mixed substance abuse was later 
reported in a January 1995 VA hospital report.  The examiner 
concluded that the substance abuse was probably secondary to 
PTSD.  Additionally, in a November 1996 VA hospital report 
the examiner opined that the veteran's drug and alcohol abuse 
were most likely secondary to PTSD.  

The veteran has long contended that his drinking problem 
began after discharge from service as a mechanism employed to 
cope with his PTSD.  However, there is some question as to 
whether he suffers from a current alcohol dependence 
disorder.  The most recent clinical documentation of record 
in December 1997 indicates that the veteran has a history of 
mixed substance abuse, currently in remission, and does not 
currently use illicit substances.  At the time the veteran 
denied having a current alcohol dependence problem, having 
given up drinking in 1996, and the examiner did not diagnose 
a current alcohol-related disorder.  The Board has considered 
the veteran's hearing testimony, but notes that, as a lay 
person, he is not competent to offer a medical diagnosis.

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As the record lacks competent evidence 
establishing that the veteran currently exhibits substance 
abuse secondary to service-connected PTSD, the Board 
concludes that the veteran's claim for service connection is 
not well grounded.  

In reaching this determination, the Board recognizes that the 
issue is being disposed of in a manner that differs from that 
employed by the RO.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  Since the RO 
also found the claim not well grounded, but for another 
reason, there is no prejudice to the veteran from denying on 
the current basis and the Board finds no prejudice to the 
veteran in this case. Meyer v. Brown, 9 Vet.App. 425, 432 
(1996).


ORDER

Service connection for alcohol abuse secondary to PTSD is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

